Exhibit 10.2

 

 

C O M M E R C I A L R E A L E S T A T E S E R V I C E S

 

[gwmue4nwpsku000001.jpg]

 

 

 

Sandy Izumi

General Manager

 

CBRE, Inc.

Property Management

 

225 W. Santa Clara Street

Suite 1200

San Jose, CA 95113

 

408 453 7483 Tel

408 437 3170 Fax

408 472 5104 Cell

 

sandy.izumi@cbre.com

www.cbre.com

 

July 1, 2020

ChemoCentryx, Inc.

840-850 Maude Avenue

Mountain View, CA 94043

Re:840-850 Maude Avenue – Two (2) Month Extension

Dear Tenant:

As per the Third Amendment dated April 5, 2019 by and between CHEMOCENTRYX,
INC., a Delaware corporation (“Tenant”) and Google LLC, a limited liability
company (“Landlord”), Landlord and Tenant are parties to that certain Lease to
which Tenant is currently leasing from Landlord, certain space containing
approximately 35,755 rental square feet located at 840-850 Maude Avenue,
Mountain View, CA which is scheduled to expire on April 30, 2021 provide either
party does not trigger their termination option.

Given the current COVID 19 pandemic and existing governmental shelter-in-place
mandates, the Landlord acknowledges that a delay in the tenant’s relocation
plans may have occurred.

In light of these unprecedented circumstances, the parties hereto agree to
extend the Lease term for an additional (2) months based on the following terms
and conditions:

1.Extension of Lease Term. The Lease Term, which is currently scheduled to
expire on April 30, 2021, is hereby extended for a period of two (2) months (the
“Extended Term Commencement Date”) and expiring on June 30, 2021, unless sooner
terminated pursuant to the terms of the Lease.

2.Rent; Operating Expense Payments. Prior to and during the Extended Term,
Tenant shall continue to pay (i) monthly installments of monthly Base Rent to
Landlord for the Premises at the amount applicable during the last rental period
of the Lease Term, and (ii) Tenant’s Share of Common Area Operating Expenses for
the Project, as set forth in, and in accordance with, the Lease. In addition,
any and all amounts payable by Tenant to Landlord pursuant to the terms of the
Lease, as amended hereby (including Tenant’s Share of Common Area Operating
Expenses, but excluding monthly Base Rent), are hereinafter collectively
referred to as “Additional Rent”, and monthly Base Rent and Additional Rent are
herein collectively referred to as “Rent.” Without limitation on other
obligations of Tenant which survive the expiration of the Lease Term, as
extended, the obligations of Tenant to pay Rent for the Extended Term shall
survive the expiration of the Lease Term, as extended.

 

--------------------------------------------------------------------------------

Chemocentryx – Two (2) Month Extension

7/1/20

 

3.Condition of Premises. Tenant is currently in possession of the Premises and
shall continue to accept and occupy the Premises and the Building in their
current “AS IS” condition as of the Effective Date and the Extended Term
Commencement Date without any agreements, representations, understandings or
obligations on the part of Landlord to perform or pay for any alterations,
repairs or improvements to the Premises, except as otherwise expressly set forth
in the Lease, as hereby amended.

4.No Further Modifications. Except as set forth in this Letter, all of the terms
and provisions of the Lease are hereby ratified and confirmed and shall remain
unmodified and in full force and effect.

Please sign below with your acknowledgement and agreement.

Regards,

CBRE, Inc.

[gwmue4nwpsku000002.jpg]

Property Manager for Landlord

 

--------------------------------------------------------------------------------

Chemocentryx – Two (2) Month Extension

7/1/20

 

Hereby Signed and Acknowledged

 

TENANT:

ChemoCentryx, Inc.,

a Delaware corporation

 

/s/ Thomas J. Schall, Ph.D.

 

 

Authorized Signatory

 

  Thomas Schall

President, CEO

 

July 1, 2020

Date

LANDLORD:

Google LLC

a Delaware limited liability company

 

/s/ Emilie Snow

 

 

Authorized Signatory

 

  Emilie Snow

 

 

July 1, 2020

Date

 

 